Citation Nr: 1724413	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-21 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than March 26, 2010, for the assignment of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1971 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  Prior to December 3, 2009, the Veteran did not meet the schedular requirements for a TDIU; and, the weight of the evidence fails to establish that the Veteran's service connected disabilities alone or in concert rendered the Veteran unemployable for that period.

2.  From December 3, 2009, to March 26, 2010, the evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to December 3, 2009, the criteria for an earlier effective date for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  From December 3, 2009, to March 26, 2010, the criteria for a TDIU rating on an extraschedular basis are met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for a TDIU was granted.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran testified at a hearing before the Board in November 2016.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

TDIU

The Veteran filed his claim for a TDIU on January 24, 2002.  He was awarded a TDIU by a March 2011 rating decision effective March 26, 2010, the date he met the schedular requirements for a TDIU.  He asserts that he is entitled to a TDIU prior to March 26, 2010.

Disability evaluations are determined by comparing the Veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran's claim was referred to the Director in May 2011.  In June 2011, the Director denied a TDIU on an extraschedular basis.

The Veteran's compensable service connected disabilities prior to March 26, 2010, were residuals from a left ankle fracture, rated at 40 percent disabling, a left knee disability, rated at 10 percent disabling, residuals from fractures of the left metatarsals, rated at 10 percent disabling as January 18, 2010, residuals from a right finger fracture, rated at 10 percent disabling from December 14, 2007, bilateral hearing loss, rated at 10 percent disabling, and tinnitus, rated at 10 percent disabling.  The Veteran had a combined rating of 50 percent prior to February 28, 2005, and 60 percent from February 28, 2006, through March 26, 2010, outside periods of convalescence.  Therefore, the Veteran did not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU prior to March 26, 2010.  See 38 C.F.R. § 4.16(a).

As the Veteran did not meet the applicable percentage standards, the Board must consider whether the Veteran was nevertheless unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds a TDIU on an extraschedular basis prior to December 3, 2009, is not warranted.

The Veteran filed his claim for TDIU in January 2002.  In his application, he reported that he last worked fulltime in 1996.  He indicated that he left his job due to his disabilities.  He reported having a tenth grade education.

At a September 2006 hearing regarding entitlement to a TDIU, the Veteran testified that he last worked in 1996 or 1997 and received Social Security disability benefits.  He testified that he was told that he was unable to return to work in drywall.

At the November 2016 hearing regarding an earlier effective date, the Veteran testified that he has not worked since 1998 and had received Social Security disability benefits beginning in 1998.

However, prior to December 2, 2009, a review of the Veteran's VA treatment records, taken in total, does not support the conclusion that the Veteran was actually unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.  While the Veteran's mental health physician reported that he was completely disabled in January 2001, the Veteran is not service-connected for an acquired psychiatric disability.  Furthermore, the Veteran's lumbar spine physician reported that he would be unable to return to his previous work in construction.  However, the Veteran is also not service-connected for a lumbar spine disability.

In August 2001, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the function effects of the Veteran's service connected left ankle limited him to pushing, pulling, lifting, and carrying up to 10 pounds frequently, sitting 2 hours at one time and 6 hours total with the ability to change positions, he should avoid frequent bending, kneeling, stooping, crawling, and crouching, and should avoid walking on uneven surface.

In May 2004, the Veteran was afforded a VA examination for his residuals from a right finger fracture.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran should avoid moderate gripping, grasping, fine manipulation, vibration, pushing, and pulling with the right hand. 

In January 2006, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the examiner reported that due to the Veteran's service connected left ankle and residuals from fractures of the left metatarsals, he should avoid jumping, walking on uneven ground, stooping, and crawling.

In February 2007, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the examiner reported that due to the Veteran's service connected left ankle and left knee disability, he was unable to walk or stand for a long time.

In May 2007, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the examiner reported that due to the Veteran's service connected left ankle and left knee disability, he was unable to walk or stand for a long time.

In April 2008, the Veteran was afforded a VA examination for his residuals from a right finger fracture.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran had moderately reduced right grip strength and was unable to actively use the right fifth finger for gripping activities.

As such, prior to December 3, 2009, the medical records show that the Veteran's service-connected disabilities did not prevent the Veteran from working.  While medical records show that he was unable to work due to his mental health disorder and lumbar spine disorder, these disorders are not service-connected.  Thus, greater weight is given to the opinion of the VA examiners as their findings and opinions are supported by and consistent with the evidence of record.

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected disabilities prior to December 3, 2009.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Despite the Veteran's credibility, he is still not, however, competent to assess whether the symptoms precluded employment.  Such competent evidence concerning the nature and extent of the Veteran's service connected disabilities, and in particular his ability to work, has been provided by a VA medical professional who has examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be have the greatest probative value, and therefore, are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone were sufficient to produce unemployability prior to December 3, 2009.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected disabilities.  

Indeed, the Veteran's service-connected disabilities, at most, would have limited him to work that required pushing, pulling, lifting, and carrying up to 10 pounds frequently, sitting 2 hours at one time and 6 hours total with the ability to change positions, no frequent bending, kneeling, stooping, crawling, and crouching, no walking on uneven surface, no jumping, no moderate gripping, grasping, fine manipulation, vibration, pushing, and pulling with the right hand.  As such, the Board finds that the above limitations did not completely erode the job base and the Veteran was able to perform work within the above limitations.  

Accordingly, the claim for an effective date earlier than December 3, 2009, for the grant of a TDIU is denied.

On December 3, 2009, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran was more likely than not unable to obtain and maintain substantial gainful employment as a result of his service-connected lower extremity disabilities.  The examiner also reported that the Veteran's residuals from a right finger fracture further added to his inability to obtain and maintain substantial gainful employment.

From December 3, 2009, through March 26, 2010, the Board finds that the Veteran was unable to sustain substantial gainful activity due to his service-connected residuals from a left ankle fracture, left knee disability, residuals from fractures of the left metatarsals, and residuals from a right finger fracture as of the date of the December 3, 2009 VA examination.  The December 2009 VA examiner reported that the Veteran was more likely than not unable to obtain and maintain substantial gainful employment due to his lower extremity and right finger disabilities.  In reaching this decision, the Board acknowledges the June 2011 decision by the Director of Compensation Service which was, essentially, to the effect that the Veteran was capable of substantial gainful employment.  However, the December 2009 VA examiner opined that the Veteran was more likely than not unable to obtain and maintain substantial gainful employment due to his lower extremity and right finger disabilities. 

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU is warranted.  As such, a TDIU on an extraschedular basis from December 3, 2009, through March 26, 2010, is granted.


ORDER

An effective date earlier than December 3, 2009, for the grant of a TDIU is denied.

TDIU on an extraschedular basis in granted from December 3, 2009, through Marcy 26, 2010, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


